Citation Nr: 0713710	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-19 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation greater than 30 percent 
for phobia.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel







INTRODUCTION

The veteran served on active duty from June 1971 to May 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran testified before the undersigned Veterans Law 
Judge in June 2006.  A transcript of the hearing has been 
associated with the claims file.

The veteran filed his claim for service connection for a 
mental disorder, including phobia, anxiety and depression in 
March 2004.  The RO initially denied his claim, and the 
veteran submitted a notice of disagreement.  Before issuing a 
statement of the case (SOC), the RO granted entitlement to 
service connection for phobia in a December 2004 rating 
decision, and evaluated the disability as 10 percent 
disabling, effective in March 2004.  In January 2005, the 
veteran submitted a notice of disagreement as to the 
evaluation assigned.  In May 2005, the RO issued an SOC, and 
the veteran timely perfected his appeal as to this issue.  In 
June 2005, the RO granted an initial evaluation of 30 percent 
for the service connected phobia.  The claim is now before 
the Board as an appeal of the initial evaluation assigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2006 hearing, the veteran averred that his 
service-connected phobia had worsened since his last VA 
examination which was conducted in 2004.  His witness 
testified that she had observed the veteran wake in the night 
after dreaming of the car accident (that resulted in his 
phobia) and not know where he was.  His reaction on waking is 
sometimes violent.  She testified that this had not happened 
before, but now it occurs every night.



The most recent VA treatment records present in the claims 
file are dated in 2005.  

Remand for further examination and to obtain current 
treatment records is therefore necessary.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with all 
appropriate notice required by VCAA.

2.  Obtain all additional records of 
treatment accorded the veteran for his 
service connected phobia.  

3.  Following completion of the above, 
schedule a VA examination to determine 
the current nature and extent of his 
service-connected phobia.  All indicated 
tests and studies should be performed.  
The claims folder and a copy of this 
remand must be provided to the examiner 
for review in conjunction with the 
examination.  The examiner should 
summarize the medical history, including 
the onset and course of the phobia; 
describe any current symptoms and 
manifestations attributed to the phobia; 
and provide diagnoses for any and all 
psychiatric pathology.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for a higher initial 
evaluation for the service-connected 
phobia.  If any decision remains adverse 
to the veteran, furnish him with an SSOC 
and afford a reasonable period of time to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is so informed.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised 
that failure to appear for VA examination, if scheduled, 
without good cause could result in the denial of his claims.  
38 C.F.R. § 3.655 (2006).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



